

113 S1516 IS: Concussion Treatment and Care Tools Act of 2013
U.S. Senate
2013-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1516IN THE SENATE OF THE UNITED STATESSeptember 18, 2013Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend title III of the Public Health Service Act to
		  provide for the establishment and implementation of guidelines on best
		  practices for diagnosis, treatment, and management of mild traumatic brain
		  injuries (MTBIs) in school-aged children, and for other purposes.
		  1.Short titleThis Act may be cited as the
			 Concussion Treatment and Care Tools
			 Act of 2013 or the ConTACT Act of 2013.2.FindingsCongress finds the following:(1)Concussions are
			 mild traumatic brain injuries, the long-term effects of which are not well
			 understood.(2)According to the
			 Centers for Disease Control and Prevention (CDC), each year United States
			 emergency departments treat an estimated 173,285 sports- and recreation-related
			 mild traumatic brain injuries (MTBIs), including concussions, among children
			 and adolescents, from birth to 19 years of age. However, this number does not
			 capture the total number, as many MTBIs go undiagnosed.(3)There is an
			 increased risk for subsequent brain injuries among persons who have had at
			 least one previous brain injury.(4)A
			 repeat concussion, one that occurs before the brain recovers from a previous
			 concussion, can slow recovery or increase the likelihood of having long-term
			 problems.(5)In rare cases,
			 repeat concussions can result in second impact syndrome, which can be marked by
			 brain swelling, permanent brain damage, and death.(6)Recurrent brain
			 injuries and second impact syndrome are highly preventable.(7)Many States have
			 adopted concussion management rules and regulations, but many schools lack the
			 resources to implement best practices in concussion diagnosis and
			 management.3.Guidelines on
			 best practices for diagnosis, treatment, and management of mild traumatic brain
			 injuries in school-aged childrenPart B of title III of the Public Health
			 Service Act 6 (42 U.S.C. 243 et seq.) is amended by inserting after section
			 317T the following:317U.Guidelines on
				best practices for diagnosis, treatment, and management of mild traumatic brain
				injuries in school-aged children(a)Guidelines(1)By
				SecretaryNot later than 90 days after issuance of the final
				report under paragraph (2), the Secretary shall establish guidelines for States
				on the implementation of best practices for diagnosis, treatment, and
				management of MTBIs in school-aged children.(2)By
				PanelNot later than March
				15, 2015, the Pediatric MTBI Guideline Expert Panel of the Centers for Disease
				Control and Prevention shall issue a final report on best practices for
				diagnosis, treatment, and management of MTBIs in school-aged children.(3)Student athletes
				returning to playThe guidelines under paragraph (1) and the
				report under paragraph (2) shall address best practices for diagnosis,
				treatment, and management of MTBIs in student athletes returning to play after
				an MTBI.(b)Grants to
				States(1)In
				generalAfter establishing the guidelines under subsection
				(a)(1), the Secretary may make grants to States for purposes of—(A)adopting such
				guidelines, and disseminating such guidelines to elementary and secondary
				schools; and(B)ensuring that
				elementary and secondary schools—(i)implement such
				guidelines;(ii)are adequately
				staffed with athletic trainers and other medical professionals necessary to
				implement such guidelines; and(iii)implement
				computerized pre-season baseline and post-injury neuropsychological testing for
				student athletes.(2)Grant
				applications(A)In
				generalTo be eligible to receive a grant under this section, a
				State shall submit an application to the Secretary at such time, in such
				manner, and containing such information as the Secretary may require.(B)Minimum
				contentsThe Secretary shall require that an application of a
				State under subparagraph (A) contain at a minimum—(i)a
				description of the strategies the State will use to disseminate the guidelines
				under subsection (a)(1) to elementary and secondary schools, and to ensure
				implementation of such guidelines by such schools, including any strategic
				partnerships that the State will form; and(ii)an agreement by
				the State to periodically provide data with respect to the incidence of MTBIs
				and second impact syndrome among student athletes in the State.(3)Utilization of
				high school sports associations and local chapters of national brain injury
				organizationsThe Secretary
				shall require States receiving grants under this section to utilize, to the
				extent practicable, applicable expertise and services offered by high school
				sports associations and local chapters of national brain injury organizations
				in such States.(c)Coordination of
				activitiesIn carrying out this section, the Secretary shall
				coordinate in an appropriate manner with the heads of other Federal departments
				and agencies that carry out activities related to MTBIs.(d)Report to
				CongressNot later than 4 years after the date of the enactment
				of this section, the Secretary shall submit to Congress a report on the
				implementation of subsection (b) and shall include in such report—(1)the number of
				States that have adopted the guidelines under subsection (a)(1);(2)the number of
				elementary and secondary schools that have implemented computerized pre-season
				baseline and post-injury neuro-psychological testing for student athletes;
				and(3)the data collected
				with respect to the incidence of MTBIs and second impact syndrome among student
				athletes.(e)DefinitionsIn
				this section, the following definitions apply:(1)The term
				MTBI means a mild traumatic brain injury.(2)The term
				school-aged child means an individual in the range of 5 through 18
				years of age.(3)The term
				second impact syndrome means catastrophic or fatal events that
				occur when an individual suffers an MTBI while symptomatic and healing from a
				previous MTBI.(4)The term
				Secretary means the Secretary of Health and Human Services, acting
				through the Director of the Centers for Disease Control and Prevention.(5)The term
				State means each of the 50 States and the District of
				Columbia.(6)The term
				student athlete means a school-aged child in any of the grades 6th
				through 12th who participates in a sport through such child’s elementary or
				secondary school.(f)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated $5,000,000 for fiscal year 2016 and such sums as may be
				necessary for each of fiscal years 2017 through
				2020..